Citation Nr: 0000735	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the amount of, and entitlement to an earlier 
effective date for, recoupment of military severance pay.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1978 to March 1986.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, determined 
that-effective March 15, 1994-the veteran was entitled to 
reinstatement of a 30 percent rating for his left knee 
disability.  When notifying him of the decision, the RO also 
informed him that all of his compensation benefits would be 
withheld until VA recouped the balance of disability 
severance pay that he received from the military.  He 
appealed to the Board of Veterans' Appeals (Board)-
requesting an earlier effective date for the completion of 
the recoupment, but also contesting the propriety of the 
amount of it.  He was scheduled to testify at a hearing 
concerning his claim in January 1996, but he failed to 
report.  He did not thereafter request that his hearing be 
rescheduled or provide an explanation for his absence, so the 
Board deemed his request for a hearing withdrawn and 
proceeded to review the merits of his appeal.  
See e.g., Bernard v. Brown, 4 Vet. App. 384, 390-94 (1993).

In January 1997, after determining that the amount and 
effective date of the recoupment were "inextricably 
intertwined," the Board remanded the case to the RO for 
further development and consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In April 1999, upon 
completing the development requested, the RO reduced the 
amount of severance pay to be recouped (from $18, 441.60 to 
$18, 298.53); refunded the veteran the difference of $143.07; 
and assigned an earlier effective date of May 1997 (instead 
of June 1997) when he began receiving compensation benefits 
from VA.  He continued to appeal, and the RO returned his 
case to the Board for further appellate consideration.

In a statement from the veteran, received in October 1999, 
he, in effect, requested an increased evaluation for his 
service-connected left knee disability and noted that he had 
recently undergone surgery on the knee.  This matter is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  In March 1986, the RO granted service connection for a 
left knee disability and assigned a 30 percent rating, 
effective from March 4, 1986, the day following the veteran's 
retirement from the military due to temporary physical 
disability.

2.  Effective August 17, 1987, the veteran was removed from 
the Temporary Disability Retired List (TDRL) and discharged 
from the military because of permanent physical disability; 
he received severance pay from the military; upon learning of 
this, the RO sent him a letter in December 1987 notifying him 
that, although his claim for VA disability compensation was 
granted, his benefits would be withheld (each month) until VA 
recouped the full amount of the severance pay he received 
from the military.

3.  In May 1989, VA notified him that he would have to 
undergo a medical examination to assess the status of his 
left knee disability-to determine whether he was entitled to 
continue receiving compensation benefits at the 30-percent 
level; although provided appropriate notice of the date, 
time, and location of the examination, he did not thereafter 
respond to the order to undergo that evaluation, so VA 
discontinued his compensation benefits, effective October 1, 
1989, on the basis of abandonment.

4.  He contacted VA on March 14, 1994, inquiring about the 
status of his compensation benefits-insofar as when he would 
start receiving them free and clear of the deduction of 
severance pay; the RO subsequently reinstated 
his compensation benefits at the 30 percent level-after 
having him examined-and assigned an effective date of March 
15, 1994.

5.  Because the veteran was not entitled to VA compensation 
benefits from October 1, 1989 to March 14, 1994, VA had no 
legal authority to recoup any severance pay during those 
years that was due and unpaid, which, in turn, moved the 
completion date for repayment of the severance pay back to 
May 1997.

CONCLUSION OF LAW

The criteria for an earlier effective date for the completion 
of the recoupment of the severance pay, and for a lesser 
amount of it, is denied.  38 U.S.C.A. §§ 5110, 5304 (West 
1991); 38 C.F.R. §§ 3.158, 3.330, 3.400, 3.655, 3.700 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1986, the RO granted service connection for a left 
knee disability and assigned a 30 percent rating-effective 
from March 4, 1986-the day following the veteran's 
retirement from the military due to temporary physical 
disability.  See 38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).  The RO confirmed the 30 percent 
rating in April 1987 after considering the results of a VA 
medical examination conducted the previous month to determine 
the status of the left knee disability.

Effective August 17, 1987, the veteran was removed from the 
Temporary Disability Retired List (TDRL) and discharged from 
the military because of permanent physical disability.  
According to an October 1987 letter to the RO from the Chief 
of the Processing Division, Retired Pay Operations, at the 
United States Army Finance and Accounting Center in 
Indianapolis, Indiana, the veteran received severance pay in 
the amount of $18,441.60.  Upon learning of this, the RO sent 
him a letter in December 1987 notifying him that, although 
his claim for VA disability compensation was granted, his 
benefits would be withheld (each month) until VA recouped the 
full amount of the severance pay he received from the 
military.

In May 1989, the RO sent the veteran another letter informing 
him that he would have to undergo a VA medical examination to 
determine whether his left knee 


disability had improved.  The RO also told him that, if he 
failed to report for the examination-and did not have an 
adequate reason for not reporting-his benefits might be 
reduced or even discontinued altogether.  The Chief of the 
Medical Administration Service (MAS)-at the VA outpatient 
clinic where the examination was to take place-subsequently 
sent the veteran an additional letter in early June 1989 (to 
his address of record) notifying him of the date, time, and 
location of the examination.  The Chief of the MAS also 
apprised the veteran that, if he had moved or was unable to 
keep his appointment, he should contact the clinic at the 
telephone number provided.  The U.S. Postal Service later 
returned the letter to VA as undeliverable-placing a 
notation on the envelope containing the letter of 
"forwarding order expired."  Consequently, the RO sent the 
veteran a follow-up letter in July 1989, to the same address, 
reiterating the importance of the examination in determining 
the current status of his left knee disability (i.e., whether 
it had improved/worsened), since this, in turn, would give 
some indication of whether he still was entitled to benefits 
at the present level.  The RO also informed him that he 
failed to report for the previous examination scheduled and 
that, as a result, due to the necessity of the examination in 
determining his continued entitlement to benefits, VA was 
proposing to stop his disability payments effective October 
1, 1989-unless he agreed to report for the examination; or 
provided compelling reasons why he couldn't (so the 
examination could be rescheduled for a more convenient date); 
or indicated he wanted a hearing regarding the matter to 
present evidence and/or argument showing that payment of his 
disability benefits should not be terminated.  The RO went on 
to note that he could obtain representation and that, if he 
did not report for the rescheduled examination, VA would stop 
his payments without providing any further advance notice.  
The Postal Service also returned this letter 
as undeliverable-placing a notation on the envelope 
containing the letter of "forwarding order expired."  The 
RO subsequently stopped making the disability payments 
effective October 1, 1989.

In December 1990, the RO again attempted to contact the 
veteran (at his address of record) to notify him that VA had 
learned that, in some instances, the amount of 


severance pay reported to VA by the military erroneously may 
have included 
accrued leave and other payments that were not subject to 
recoupment from VA disability compensation.  The RO also 
reiterated that, by law, VA was required to recoup from his 
disability compensation an amount equal to the amount of 
severance pay he received from the military.  The RO 
therefore requested that he review this information to 
determine if he may be affected by the misreporting and, if 
so, to contact the finance center of his service department 
so they could recertify to VA the correct amount of his 
severance pay and VA could, in turn, adjust his recoupment 
balance.  The RO provided the addresses of the finance 
centers.  Just as the earlier letters to the veteran, the 
Postal Service returned this letter as undeliverable-placing 
a notation on the envelope containing the letter of "unable 
to forward" because "no forward order on file."

The veteran submitted a statement to the RO on March 14, 1994 
(from a new address), inquiring about the status of his 
disability compensation payments for his left knee.  He 
wanted to know when he would begin receiving his payments-
noting that he had not yet received any because VA first had 
to recoup the severance pay he received from the military.  
After having him examined in October 1994, and considering 
the results of the evaluation, the RO issued a decision in 
May 1995 reinstating the 30 percent rating for the left knee 
disability effective March 15, 1994.  He appealed the 
decision to the Board-requesting an earlier effective date 
for the completion of the recoupment, when he would start 
receiving his VA compensation benefits free and clear of this 
deduction-but also contesting the propriety of the amount of 
severance pay recouped.  He indicated in statements since 
submitted, including his August 1995 Substantive Appeal 
on VA Form 9, that VA advised him-presumably when initially 
learning of his severance pay-that recoupment of it would be 
completed in about 5 years, meaning his repayment should have 
been completed much earlier than indicated by VA, which, in 
turn, means that he should begin receiving his compensation 
payments, free and clear of this deduction, much earlier than 
indicated by VA.



The Board remanded the case in January 1997 to have the RO 
contact the veteran and apprise him of the possible 
misreporting of the amount of his severance pay that 
was subject to being recouped by VA from his disability 
compensation; to have the correct amount recertified to VA by 
the military and to notify him of this; and to readjudicate 
his claim on the basis of any adjustments made.  After 
obtaining the information requested, the RO issued a 
Supplemental Statement of the Case (SSOC) in April 1999 
indicating an adjustment (from $18,441.60 to $18,298.53) in 
the amount of the veteran's severance pay that was subject to 
being recouped; notifying him of a $143.07 refund 
representing the difference in these amounts; and assigning 
an earlier effective date of May 1997 (instead of June 1997) 
when he began receiving his disability compensation benefits 
free and clear of this deduction.  He is not shown to be 
entitled to the recoupment of less severance pay than 
indicated by the RO, nor is he shown to be entitled to 
an earlier effective date for completion of the recoupment.

VA attempted to contact the veteran-at his then current 
address of record-on three different occasions during 1989 
(in May, June, and July) to notify him of the need to undergo 
a VA compensation examination to assess the status of his 
left knee disability (i.e., to determine whether it had 
improved/worsened).  Without the benefit of that examination, 
or any other similarly probative medical evidence, the RO had 
no means of determining whether he should continue to be 
rated at the 30-percent level-regardless of the fact that he 
was not actually receiving any compensation for his 
disability at that time because VA was in the process of 
recouping the severance pay he received from the military.  
Therefore, in light of the "presumption of administrative 
regularity," VA is presumed to have properly discharged its 
official duty to mail notice to him of the need for an 
examination and, subsequently, that his compensation was 
being discontinued-effective October 1, 1989-because he 
failed to report for it.  See Jones v. West, 12 Vet. App. 98 
(1998); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Furthermore, there is no clear evidence to the contrary to 
rebut this presumption-particularly since there is an actual 
copy on file of the letter from the Chief of the MAS, at the 
VA outpatient clinic where 


the examination was to take place, clearly notifying the 
veteran of the date, time, and location of it-which, again, 
was sent to his then current address of record.  See Ashley 
v. Derwinski, 2 Vet. App. 62, 64 (1992).  It was his 
responsibility, both 
in prior communications and in those contemporaneous to the 
time in question, to notify VA of any change in his address, 
which he did not do until long after the fact, and VA has to 
mail notice only to the latest address of record in order for 
this presumption to attach.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).

After discontinuing his compensation benefits at the 30-
percent level on October 1, 1989, the veteran did not 
thereafter (within 1 year) respond to the order to report for 
an examination to assess the status of his left knee 
disability, so he thereby abandoned any claim he may have had 
at that time for continuing to be rated at this level.  
See 38 C.F.R. §§ 3.158, 3.330, 3.655.  That being the case, 
the effective date for any subsequent reinstatement of 
compensation benefits to the 30 percent or any other level 
would have to be the earliest date that it was factually 
ascertainable that entitlement arose-provided that 
application was received within one year from such date; 
otherwise, it cannot be earlier than the date of receipt of 
the claim for reinstatement.  See 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400.

Here, it was not until March 14, 1994, that the veteran 
contacted VA inquiring about the status of his compensation 
benefits-insofar as when he would begin receiving them free 
and clear of the recoupment deduction of severance pay-and, 
more importantly, apprising the RO of his new address.  When 
the RO subsequently reinstated his compensation benefits to 
the 30-percent level, it assigned an effective date 
retroactive to the date of his inquiry (i.e., the date of his 
claim), which was appropriate under the governing criteria of 
sections 5110 and 3.400.  Thus, it logically follows that, 
since he was not entitled to compensation benefits at any 
point in time from October 1, 1989 to March 14, 1994-because 
he abandoned his claim by not reporting for the necessary 
examination or doing anything else that could have preserved 
his claim-VA could not have recouped any of the severance 
pay that was due during those years, despite his contentions 
to the contrary.  See 38 U.S.C.A. § 5304; 38 C.F.R. § 3.700.  
Moreover, this, in turn, 


means that VA could not resume recouping the severance pay 
until he reestablished his entitlement to a 30 percent 
rating, effective in March 1994, which, as a consequence, 
moved the termination date when the deduction for severance 
pay 
would no longer be necessary to a date later than what he may 
have been told initially by VA.  See e.g., Rodriguez v. West, 
No. 98-7087 (Fed. Cir. Aug. 25, 1999) (a claim for VA 
compensation benefits, even if informal, must be in writing 
and must request a determination of entitlement or evidence a 
belief of entitlement); see also Lalonde v. West, 12 Vet. 
App. 377 (1999); Brannon v. West, 12 Vet. App. 32 (1998).  
There was no such claim prior to March 1994.

In accordance with the Board's January 1997 Remand, the RO 
obtained information from the Defense Finance and Accounting 
Service (DFAS) indicating that the correct amount of 
severance pay that was subject to being recouped by VA was 
$18,298.53 (as opposed to the previously reported amount of 
$18,441.60).  However, VA already refunded the difference of 
$143.07 to the veteran on April 2, 1999, and the law in 
effect at the time of his retirement from the military 
required recoupment of the gross amount of severance pay-
regardless of the amount of taxes deducted from it, which, 
according to the DFAS, was $3,659.70.  Although the veteran 
argues that the amount of his net severance pay (that is, 
after the deduction of taxes) should be used as the amount of 
recoupment by VA, he has not asserted a legally recognizable 
basis upon which to establish such entitlement.  See Shields 
v. Brown, 8 Vet. App. 346, 351-352 (1995), citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Also, for the reasons 
discussed above concerning the abandonment of his claim from 
1989 to 1994, and the resulting discontinuance of his 
compensation benefits, he has not asserted a legally 
recognizable basis upon which VA could assign an effective 
date earlier than May 1997 for the completion of the 
recoupment, when he began receiving his VA benefits free and 
clear of this deduction.  Id.  Therefore, his appeal 
contesting the propriety of the amount of the recoupment and 
the effective date for the completion of his repayment of the 
severance pay, must be denied.




ORDER

The claim contesting the propriety of the amount of, and the 
effective date for, the recoupment of military severance pay 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

